           Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 1 of 8
 ORIGINAL
                                           20MAG2035
Approved:      ~ ~
              M ~ C . HELLMAN
              Assistant United States Attorney

Before :      HONORABLE BARBARA C . MOSES
              United States Magistrate Judge
              Southern District of New York

                  - - - - - - - - - - - - - -x
                                                       SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                       Violations of 18 U. S . C.
                       - v. -                          §875 (c), 1546 (b) (2),
                                                       1028A , and 2.
ALLAMBERGEN KUDAYBERGENOV ,
   a/k/a "Allambergen Kuday Bergenov,"                 COUNTY OF OFFENSE :
                                                       NEW YORK
                         Defendant.

- - - - - - - - - - - - - - - - - - - - -x

SOUTHERN DISTRICT OF NEW YORK , ss.:

          JOHNATHAN WALTER , being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation ("FBI") , and charges as follows :

                                  COUNT ONE

                  (Threatening Interstate Communications}

          1.    From at least in or about May 2019 , up to and
including February 2020, in the Southern District of New York
and el$ewhere , ALLAMBERGEN KUDAYBERGENOV , a/k/a "Allambergen
Kuday Bergenov, " the defendant , knowingly transmitted in
interstate and foreign commerce communications containing
threats to injure the person of another , to wit , KUDAYBERGENOV
sent threatening messages to a business (the "Victim Business")
in which he threatened to kill employees of the Victim Business .

             (Title 18, United States Code , Section 875 (c) .)

                                  COUNT TWO

           (Use of False Immigration Identification Documents}
       Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 2 of 8




            2.    On or about at least April 11 , 2019 , in the Southern
District of New York and elsewhere , ALLAMBERGEN KUDAYBERGENOV ,
a/k/a " Allambergen Kuday Bergenov ," the defendant , for the purpose
of satisfying a requirement of the employment verification system
set forth in subsection 1324a(b) of Title 8 of the United States
Code , used false identification documents , to wit , a Permanent
Resident Card and a Social Security Card , knowing and having reason
to know that the documents were false , to wit , KUDAYBERGENOV , who
has never had Permanent Resident status , submitted a Permanent
Resident Card with an Alien Registration Number which is not his
own , and a Social Security Card with a Social Security Number which
i s not his own , in support of an application which is a requirement
of the employment verification system .

    (Title 18 , United States Code , Sections 1546 (b) (2) and 2 . )

                             COUNT THREE

                     (Aggravated Identity Theft)

           3.   On or about at least April 11 , 2019 , in the
Southern District of New York and elsewhere , ALLAMBERGEN
KUDAYBERGENOV , a/k/a " Allambergen Kuday Bergenov ," the
defendant , knowingly did transfer , possess , and use , without
lawful authority , a means of identification of another person
during and in relation to a felony violation enumerated in Title
18 , United States Code , Section 1028 (c ) , to wit , KUDAYBERGENOV
possessed , used , and transferred the Alien Registration Number
and Social Security Number of another individual for the purpose
of satisfying a requirement of the employment verification
system set forth in subsection 1324a (b) of Title 8 of the United
States Code , in violation of Tit l e 18, United States Code ,
Section 1546(b) (2) , as charged in Count Two of this Complaint .

  (Title 18 , United States Code , Sections 1028A(a) (1), 1028A(b)
                              and 2 . )

          The bases for my knowledge and for the foregoing
charges are , in part , as follows :

           4.   I am a Special Agent with the FBI , and I have
been involved in the investigation of ALLAMBERGEN KUDAYBERGENOV ,
a/k/a " Allambergen Kuday Bergenov ," the defendant . This
affidavit is based upon my personal participation in the
investigation of this matter , my conversations with law
enforcement officers , witnesses , and others , as well as my
examination of reports , and records . Because this affidavit is


                                   2
        Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 3 of 8




being submitted for the limited purpose of establishing probable
cause , it does not include all of the facts that I have learned
during the course of my investigation . Where the contents of
documents and the actions , statements , and conversations of
others are reported herein , they are reported in substance and
in part , except where otherwise indicated .

                           THE INVESTIGATION

           5.   Based on my participation in this investigation ,
and as set forth in greater detail below , I have learned that in
or about April 2019 , ALLAMBERGEN KUDAYBERGENOV , a/k/a
" Allambergen Kuday Bergenov ," the defendant , submitted
fraudulent documentation to obtain employment at a restaurant in
New York , New York (the "Victim Business " ) . Beginning
approximately one month later , since in or about May 2019 ,
KUDAYBERGENOV sent over the Internet dozens of communications to
his former employer , including e - mails containing derogatory
racial commentary , references to race - based violence and sexual
assault , and threats to kill various employees of the Victim
Business .

                      The Employment Application

           6.   On or about April 10 , 2019 , ALLAMBERGEN
KUDAYBERGENOV , a/k/a " Allambergen Kuday Bergenov ," the
defendant , was hired to work at the Victim Business . Based on
my training , experience , and investigation in this case , I have
learned , among other things , the following regarding the process
by which KUDAYBERGENOV was hired :

                a.    Title 8 , United States Code , Section
1324a(b) requires businesses to use an employment verification
system before hiring new employees . This system requires an
employer to provide attestation that it verified a prospective
employee is not an unauthorized alien by using a form designated
by the Attorney General or established by regulation , and that
form is a United States Citizenship and Immigration Services
Employee Eligib i lity Verification Form I - 9 . A prospective
employee must submit documentation to establish both employment
authorization and identity with the form I-9 .

                b.   On or about April 11 , 2019 , as part of the
hiring process at the Victim Business , KUDAYBERGENOV , the
defendant , completed an I-9 (the " I - 9" ) . The I - 9 contains , among
other things , the following :



                                    3
       Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 4 of 8




                      i . The statement : "I attest , under penalty
of perjury , that I am a lawful permanent resident ."

                      ii . The applicant ' s Alien Registration
Number/USCIS Number , which is listed as a nine digit number
ending in 1451 (" A- NUMBER-1 " ) .

                    iii .The applicant ' s Social Security Number ,
which is listed as a nine digit number ending in 4825 ("SSN - 1")

                    iv .  An electronic signature in the name
" Allambergen Kudaybergenov ," dated " 11 Apr 2019 ."

               c.    KUDAYBERGENOV submitted with his employment
application certain documents in support of the I - 9 . These
documents include , among others , the following :

                          i . A Permanent Resident Card bearing the
name " ALLAMBERGEN KUDAY BERGENOV " (the " Resident Card" ) . The
KUDAYBERGENOV Resident Card bears a photograph (" Photograph - 1 " ) ,
and a date of birth ("DOB - 1 " )    The KUDAYBERGENOV Resident Card
a l so bears A- NUMBER - 1 .

                     ii . A Social Security Card bearing the name
" ALLAMBERGEN KUDAY BERGENOV" (the " Social Security Card ," and ,
together with the Resident Card , the " I - 9 Documents " ). The
Social Security Card also bears SSN - 1 .

            7. I have spoken with a Special Agent with the
Department of Homeland Security , Homeland Security
Investigations ("HSI " ) , who reviewed the I - 9 documents . Based
on those conversations, I have learned , among other things , the
following :

                  a.    The Resident Card has never been issued to
ALLAMBERGEN KUDAYBERGENOV , a/k/a " Allambergen Kuday Bergenov , "
the defendant . A- NUMBER- 1 , which is listed on the Resident Card
and is contained in the I - 9 , was previously issued to a female
individual ("Individual - 1 " ) who is not the defendant , and does
not share the defendant ' s name , likeness as depicted in
Photograph - 1 , or DOB - 1 .

                b.   The Social Security Card has never been
i ssued to the KUDAYBERGENOV . SSN - 1 , which is listed on the
Social Security Card and is contained in the I - 9 , was previously
to a female individual (" Individual - 2 " ) who is not
KUDAYBERGENOV , does not share the KUDAYBERGENOV ' s name , likeness

                                   4
        Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 5 of 8




as depicted in Photograph - 1 , or DOB-1 .   Individual - 2 appears to
have been deceased since 2014 .

                c.  In or about 2005 , a student visa (" Visa - 1")
was issued for an individual named ALLAMBERGEN KUDAYBERGENOV .
Based on my review of Visa - 1 , I have learned, among other
things, the following:

                      i .   Visa - 1 included a date of birth ("DOB -
2 " ) and a photograph (" Photograph-2 " ) . I have compared
Photograph - 1 and Photograph-2 , and , based on my training and
experience and involvement in this investigation , I believe
Photograph-1 and Photograph- 2 depict the same person ,
KUDAYBERGENOV .

                     ii .  Visa -1 authorized the holder of Visa-1
to attend a particular college in the United States ("College -
1 " ) . Based on my conversations with representatives from
College -1, I am aware that KUDAYBERGENOV left College - 1 in or
about 2006 , prior to completing the course of study at College-1
that was authorized by Visa - 1 .

                   iii.  As of 2019 , Visa - 1 conferred no lawful
immigration status on KUDAYBERGENOV . At no time did Visa - 1
confer Permanent Resident Status on KUDAYBERGENOV .

                              The Threats

             8.   Beginning in or about May 2019 , the Victim
Business began receiving a series of e - mails submitted through
t0e Victim Business ' s website , which included , among other
things , derogatory racial commentary , references to race - based
violence and sexual assault , and threats to kill various
employees of the Victim Business . Based on my conversations
wi th witnesses at the Victim Business , and my review of relevant
e - mails , I have learned , among other things , the following :

                a.    On or about May 27 , 2019 , the Victim
Business received an e-mail from ALLAMBERGEN KUDAYBERGENOV ,
a/k/a " Allambergen Kuday Bergenov ," the defendant , in which he
referred to another employee of the Victim Business ("Victim- 1 " )
and wrote , in part , " [Victim- 1] I have zero tolerance for gay
people ." Later , on or about May 28 , 2019 , the Victim Business
received an e -mai l from KUDAYBERGENOV saying , in part , "O
[Victim- 1] my position fixable . It does not mean fix able ."
Managers at the Victim Business discussed the e - mails with
KUDAYBERGENOV , who admitted that he had sent them.

                                    5
        Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 6 of 8




                b.    On or about June 20 , 2019 , the Victim
Business received an e - mail from KUDAYBERGENOV , in which he
referred to another employee of the Victim Business ("Victim- 2 " )
and wrote , in part , " [Victim- 2] in jjew waiting for war . "
Managers at the Victim Business discussed the e - mail with
KUDAYBERGENOV , who admitted that he had sent it .

                c.      On or about July 7 , 2019 , KUDAYBERGENOV left
work after a dispute with another employee of the Victim
Business (" Victim- 3 " ) and did not return . Thereafter , the
Victim Business no longer considered KUDAYBERGENOV to be an
employee of the Victim Business .

                 d.   Between on or about July 14 , 2019 and July
28 , 2019 , the Victim Business received approximately 22 e - mails
sent with KUDAYBERGENOV ' s name , including , among other things ,
derogatory racial comments directed at numerous employees at the
Victim Business . On or about July 20 , 2019 , KUDAYBERGENOV sent
an email in which he , in substance , threatened to kill Victim- 3 .

                 e.   On or about July 29 , 2019 , the Vi ctim
Business caused a cease - and-desist letter to be served on
KUDAYBERGENOV (the " Desist Letter " ) . The Desist Letter
contained , among other things, notice that the Victim Business
filed a complaint against KUDAYBERGENOV with the New York City
Police Department , and a demand that KUDAYBERGENOV stop sending
e - mails to the Victim Business .

                f .   Between on or about September 19 , 2019 , and
December 26 , 2019 , the Victim Business received five e - mails
from a sender listed as "Juan Carlos ." One of those e - mails ,
dated December 26 , 2019 , contained the phrase "Happy new year
[Victim- 1] . Soon I kill homosexual dog [Victim- 3 ] ."

                 g.   Between January 18 , 2020 and February 6 ,
2020 , the Victim Business received approximately 13 additional
e-mails . The e - mails were sent using various sender names , and
contained references to and threats against employees of the
Victim Business , including Victim- 1 , Victim- 2 , and two
additional vict i ms (" Victim- 4 " and " Victim- 5 " ) . For example , on
or about January 26 , 2020 , the Victim Business received an e-
mail from " Jose Morales " which included , among other things , the
following statements : " I was working there in [Victim Business]
as a busboy .   I work there with jews Managers named [Victim- 4] ,
[Victim-2] and others .    Jew fucking guy (manager) named [Victim-
4] asked me do you speak Spanish.       I told him I wanna another

                                     6
        Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 7 of 8




holocaust killing 60 million jews like a fucking [Victim-4] .
     ] As long as these j ews like [Victim- 4] , [Victim- 2] , and
[Victim-5] are alive , they are dangerous .     [Victim- 1] we must
kill them ." Later, on or about February 3 , 2020 , the Victim
Business received an e - mail from " Angelo Martinez " which
included, among other things , the following statements:
" [Victim-1] as an American you have to do something with the
people sarrounding you . Especially with the white and blacks .
This is not about a color issue . This is about culture .
[Victim-1] , [Victim Business] remains Mexican I mean Spanish
([Victim- 1]) It is perfect time for Negros and Whites to kill
each other ."

                h.    On or about February 16 , 2020 , the Victim
Business received an e - mail from a sender listed as "Santiago
Martinez ." The e - mail stated , in part , "Thi s message is to
[Victim- 1] [ .    . ] once upon a day I said that war started
from a jew manager named [Victim- 3] who created war , I will
finish that war .   I will put fire in all [Victim Business]
restaurants in Brooklyn in Manhattan . The era of whites (jews)
and negros are long gone . [ .     . ] [Victim- 1] you must cease
your illegal activity . Otherwise ... "

                  i .  I have compared the e - mails sent after
KUDAYBERGENOV received the Desist Letter (see supra 11 8(f) ,
(g) , and (h)) to the emails sent before KUDAYBERGENOV received
the Desist Letter ( see supra 118 (a) , (b) , and ( d) ) (collectively ,
the "Threats E- mails " ) . I observed in that comparison that the
Threat E-mails contain overlapping unique features , including
the nature and content of the threats , the victims referenced in
the e - mails , and the spelling and language used in the - emails .
Based on this comparison , and my training , experience , and
involvement in this investigation , I believe that KUDAYBERGENOV
wrote and transmitted all of the Threat E-mails .

                 j.   The Threat E- mails were transmitted through
the Victim Business website . Based on my training and
experience and involvement in this investigation , I am aware
that the Victim Business website e - mail service forwards
submitted e-mails to various e - mail hosting services , including
Gmail , which , along with the Victim Business website uses
internet hosting services based in various locations outside of
New York State .




                                    7
,   ,          Case 1:20-mj-02035-UA Document 1 Filed 02/21/20 Page 8 of 8




                   WHEREFORE deponent prays that a warrant issue for the
        arrest of ALLAMBERGEN KUDAYBERGENOV, a/k/a "Allambergen Kuday
        Bergenov ," the defendant , be imprisoned , or bailed, as the case
        may be .




                                         Special Agent
                                         Federal Bureau of Investigation




                           OF NEW YORK




                                           8
